DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pub No 2014/0137677 A1) in view of Butler et al. (US Pat No 6,363,981 B1). White discloses a lubrication system (fig. 3A) for a vibratory pile driver (par 0001), comprising: 
Re claim 1, a gearbox assembly (28) with a gearbox housing (structure of 28), for a vibratory pile driver which includes a set of axles (38), a set of counterweights (60) mounted on the axles, a set of gears (46) mounted on the axles with bearings (44), and a drive motor (48) for the gearbox assembly, wherein in operation, the counterweights produce a vibration action of the gearbox assembly (the eccentric counterweights 60 would produce vibration when rotated), and wherein the gearbox assembly in operation includes a layer of lubricating oil (42) at the bottom of the gearbox assembly; a pump assembly (68) mounted in the vicinity of the gearbox assembly; an oil entry line (52) extending from the gearbox assembly to the pump assembly; an oil exit line (84) extending from the pump assembly to an inlet (inlet is the interface at the housing of 28 engaging with 84) in the gearbox housing; wherein 
Re claim 6, wherein the spray mechanism is a spray nozzle (92 is described as a sprayer) directing oil into the gearbox assembly toward the bearings (fig. 3A).
Re claim 7, wherein the spray mechanism produces a stream of oil (fig. 3A: shown as phantom lines) directed towards the bearings.
Re claim 8, including a filter element (88) in the oil exit line from the hydraulic cylinder.
White does not clearly disclose:
Re claim 1, wherein oil is present in the pump assembly prior to operation of the gearbox assembly; an actuating system to operate the pump assembly prior to operation of the gearbox assembly.
Re claim 3, including one-way valves in the oil entry line from the gearbox assembly to the pump assembly and the oil exit line from the pump assembly to the gearbox housing.
Re claim 4, wherein the actuating system initiates action of the pump upon clamping of the gearbox assembly to a pile to be driven or initiation of the drive assembly for the gearbox assembly.
Re claim 5, wherein the pump assembly is a hydraulic cylinder, including a piston and a spring, wherein the spring maintains the piston in a retracted position until the actuating 
Re claim 9, wherein the pump produces a single spray or stream during each separate operation of the gearbox assembly.
Re claim 10, wherein action of the spring on the piston draws oil from the gearbox assembly into the hydraulic cylinder or oil moves by gravity from the gearbox assembly into the hydraulic cylinder.
However, Butler discloses a lubrication system (fig. 2):
Re claim 1, a pump assembly (206) mounted in the vicinity of the gearbox assembly (109); an oil entry line (232) extending from the oil in the gearbox assembly to the pump assembly, wherein oil is present in the pump assembly prior to operation of the gearbox assembly (the biasing force of spring 223 would supply oil to the pump chamber prior to operation); an oil exit line (227) extending from the pump assembly to an inlet (inlet is the interface between 109 and 227) in the gearbox housing; an actuating system (249,250) to operate the pump assembly prior to operation of the gearbox assembly (223 urges 214 towards the left thereby bringing lubricant into 220 prior to the operation of the gearbox assembly, hydraulic force is supplied by 249,250 to urge 214 towards the right to push lubricant out), wherein operation of the pump assembly moves oil through the oil exit line to the gearbox housing (fig. 4).
Re claim 3, 
Re claim 4, wherein the actuating system initiates action of the pump upon clamping of the gearbox assembly to a pile to be driven or initiation of the drive assembly for the gearbox assembly (this is construed as a method recitation, White in view of Butler discloses the claimed structure thus would be able to perform the claimed function).
Re claim 5, wherein the pump assembly is a hydraulic cylinder (fig. 2 shows 206 has a cylinder body 207 for receiving hydraulic fluid), including a piston (214) and a spring (223), wherein the spring maintains the piston in a retracted position (position shown in fig. 3) until the actuating system operate to move the piston to compress the spring and move the oil present in the hydraulic cylinder into the exit line (spring being compressed by actuating system shown in fig. 4).
Re claim 9, wherein the pump produces a single spray or stream during each separate operation of the gearbox assembly (this is construed as a method recitation, White in view of Butler discloses the claimed structure thus would be able to perform the claimed function; a single continuous transition from fig. 3 to fig. 4 would produce a single spray).
Re claim 10, wherein action of the spring on the piston draws oil from the gearbox assembly into the hydraulic cylinder or oil moves by gravity from the gearbox assembly into the hydraulic cylinder (223 urges 214 towards the left thereby bringing lubricant into 220).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lubrication system as claimed, as taught by Butler, to allow for improved lubrication of the bearings/gears during more operational stages. This would ensure adequate lubrication to minimize wear.

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
Applicant argues White and Butler do not teach supplying lubricant to the gearbox prior to operation of the gearbox. Examiner respectfully disagrees. Examiner first notes that this recitation is construed as a method inside of an apparatus claim. As such, White in view of Butler discloses the claimed structure thus would be able to perform the claimed function of lubrication the gearbox prior to operation of the gearbox. Butler col 4 ln 11-22 teaches actuator 253 for driving the chain 111 of device 109 (this is construed as equivalent to a gearbox when compared with the White reference), while actuator 250 is used for reciprocating device 109. Actuator 250 does not drive the chain 111. Therefore, the actuator 250 would operate to spray lubricant towards the chain 111 prior to driving the chain.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654